Citation Nr: 1822774	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-29 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a headache disorder.

6.  Entitlement to service connection for a headache disorder, to include migraine headaches, to include as secondary to fibromyalgia, irritable bowel syndrome, posttraumatic stress disorder (PTSD) with major depressive disorder, and a respiratory disorder.
7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory disorder, to include sinusitis.

8.  Entitlement to service connection for a respiratory disorder, to include sinusitis, to include as secondary to service-connected PTSD with major depressive disorder.

9.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin rash.

10.  Entitlement to an effective date earlier than September 2, 2011, for the grant of service connection for PTSD with major depressive disorder.

11.  Entitlement to an initial rating in excess of 50 percent for PTSD with major depressive disorder.

12.  Entitlement to an initial rating in excess of 40 percent for fibromyalgia.

13.  Entitlement to an initial rating in excess of 30 percent for irritable bowel syndrome.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mary M. Long, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse

ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active duty from September 1990 to May 1991, with service in the Army National Guard from December 1975 to September 1990 and from May 1991 to May 1997. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2013 (all issues except the ones involving fibromyalgia and irritable bowel syndrome) and July 2014 (grant of service connection for fibromyalgia and irritable bowel syndrome) rating decisions of a Department of Veterans Affairs (VA) Regional Offices (RO).

In October 2017, the Veteran and her spouse testified at a videoconference hearing held before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record.  The undersigned agreed to hold the record open for 60 days for the Veteran to submit additional evidence and that 60-day period has expired.  38 C.F.R. § 20.709 (2017).

A May 2014 VA examination report reflects that the Veteran has headaches as a sign or symptom of her service-connected fibromyalgia.  At the October 2017 hearing, the Veteran's counsel noted that headaches are associated with the service-connected irritable bowel syndrome.  Hearing transcript, page 25.  Moreover, the Veteran testified that her headaches are associated with stress.  Id. at page 39.  An October 2017 private treatment record reveals an assessment of sinus headaches.  Therefore, new theories of entitlement for service connection for the headache disorder have been raised - secondary to the fibromyalgia, irritable bowel syndrome, PTSD with major depressive disorder, and a respiratory disorder. 

At the October 2017 hearing, the Veteran's counsel raised the issue of entitlement to TDIU.  Hearing transcript, page 25.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is part and parcel of the increased rating claims on appeal and the Board is taking jurisdiction over the TDIU claim.

In light of the above, the issues are as stated on the first two pages of this decision.

The Board observes that additional VA treatment records were received following the last adjudication by the RO in the July 2014 statement of the case on the issue of an increased rating for the psychiatric disorder.  Neither the Veteran nor her counsel has been afforded the opportunity to waive initial consideration of this evidence by the agency of original jurisdiction.  These VA treatment records, however, are not pertinent to the issue on appeal because these records merely show that the Veteran continues to not currently have suicidal ideation, like other treatment records and VA examination reports already considered by the RO.  Thus, these treatment records are cumulative evidence and a wavier is unnecessary.  38 C.F.R. § 20.1304(c) (2017). 

The issue of entitlement to a certificate of eligibility for a VA home loan and the following service connection issues - a disorder manifested by dizziness and lightheadedness, to include as secondary to irritable bowel syndrome; a gastrointestinal disorder manifested by reflux and difficulty swallowing, to include as secondary to fibromyalgia and irritable bowel syndrome; and a colon polyp, to include as secondary to irritable bowel syndrome - have been raised by the record in a July 2015 statement, an October 2016 VA Form 26-1880, and the October 2017 hearing transcript, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The Board is reopening the claims of entitlement to service connection for right and left shoulder disorders, headache disorder, and a respiratory disorder, to include sinusitis.
All issues except an increased rating for the service-connected psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An August 2008 rating decision denied the reopening of claims of entitlement to service connection for a bilateral shoulder disorder, headaches, and a coughing disorder with sinusitis.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Some of the evidence received since August 2008, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a right shoulder disorder.

3.  Some of the evidence received since August 2008, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a left shoulder disorder.

4.  Some of the evidence received since August 2008, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a headache disorder.

5.  Some of the evidence received since August 2008, when considered by itself or in connection with evidence previously assembled, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a respiratory disorder, to include sinusitis.
6.  On October 17, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the following issues - entitlement to service connection for a skin rash and entitlement to an effective date earlier than September 2, 2011, for the grant of service connection for PTSD with major depressive disorder - is requested.

7.  The evidence is in equipoise as to whether from September 2, 2011, the PTSD with major depressive disorder has been manifested by an occupational and social impairment with deficiencies in most areas due to occasional suicidal ideation, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to maintain and establish effective relationships.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision, which denied the reopening of the Veteran's claims of entitlement to service connection for a bilateral shoulder disorder, headaches, and a coughing disorder with sinusitis, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2017).

2.  The evidence received since the August 2008 rating decision is new and material, and the claim of entitlement to service connection for a right shoulder disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.

3.  The evidence received since the August 2008 rating decision is new and material, and the claim of entitlement to service connection for a left shoulder disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.

4.  The evidence received since the August 2008 rating decision is new and material, and the claim of entitlement to service connection for a headache disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.

5.  The evidence received since the August 2008 rating decision is new and material, and the claim of entitlement to service connection for a respiratory disorder, to include sinusitis, is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156.

6.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a skin rash by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of an appeal of the issue of entitlement to an effective date earlier than September 2, 2011, for the grant of service connection for PTSD with major depressive disorder by the Veteran (or his or her authorized representative) have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

8.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating for PTSD with major depressive disorder since September 2, 2011, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434-9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disorder

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left shoulder disorder

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a headache disorder

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory disorder, to include sinusitis
Governing law and regulations

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

Right and left shoulder disorders

In the August 2008 rating decision, a RO denied the reopening of a claim of entitlement to service connection for a bilateral shoulder disorder.  Previously, a RO denied a claim of entitlement to service connection for a right shoulder disorder in a September 2004 rating decision based on the determination that the right shoulder disorder was not related to active service.  That RO also denied a claim of entitlement to service connection for a left shoulder disorder in the September 2004 rating decision based on the determination that the Veteran did not have a current left shoulder disability.

The Veteran did not submit a notice of disagreement with the August 2008 rating decision.  No new and material evidence was received by VA within one year of the issuance of the August 2008 rating decision.  As such, the August 2008 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final August 2008 RO decision, the Veteran has submitted a November 2017 statement from a private physician assistant.  The physician assistant opined that there is at least a 50 percent chance that the bilateral acromioclavicular joint arthritis was caused by her years in the military having to carry heavy packs and climbing in and out of vehicles.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claims of entitlement to service connection for right and left shoulder disorders.  See Shade, 24 Vet. App. 110.

Headache and respiratory disorder

In the August 2008 rating decision, a RO denied the reopening of a claim of entitlement to service connection for headaches and a coughing disorder, to include sinusitis.  Previously, a RO denied a claim of entitlement to service connection for headaches in the September 2004 rating decision based on the determination that the headache disorder was not related to active service.  

The Veteran did not submit a notice of disagreement with the August 2008 rating decision.  No new and material evidence was received by VA within one year of the issuance of the August 2008 rating decision.  As such, the August 2008 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond, 659 F.3d at 1367-68.

The Veteran is now claiming that her headache disorder is secondary to service-connected PTSD.  A new etiological theory for service connection does not constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  New and material evidence is still required to reopen the previously denied claim of entitlement to service connection for a headache disorder.

Since the final August 2008 RO decision, the Veteran's counsel in a December 2017 argument cited an article by the American Migraine Foundation titled Post-Traumatic Headache.  That article relates migraine headaches to PTSD.  The Board finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a headache disorder.  See Shade, 24 Vet. App. 110.

Since the final August 2008 RO decision, the Veteran's counsel has submitted an October 2017 private treatment record showing an assessment of sinus headaches.  Given that the Board is reopening the headache disorder, the Board also finds this evidence would trigger VA's duty to provide an examination in adjudicating a non-final claim for a respiratory disorder, to include sinusitis.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for a respiratory disorder, to include sinusitis.  See Shade, 24 Vet. App. 110.

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin rash

Entitlement to an effective date earlier than September 2, 2011, for the grant of service connection for PTSD with major depressive disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals of the following issues - whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin rash and entitlement to an effective date earlier than September 2, 2011, for the grant of service connection for PTSD with major depressive disorder - and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals of the following issues - whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin rash and entitlement to an effective date earlier than September 2, 2011, for the grant of service connection for PTSD with major depressive disorder - and they are dismissed.

Entitlement to an initial rating in excess of 50 percent for PTSD with major depressive disorder

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The Veteran and her counsel have not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

For issues involving the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case with respect to the Veteran's claim for an initial increased rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

PTSD and major depressive disorder are evaluated under the general rating formula for mental disorders.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  The RO did not certify the case to the Board until May 2016 and as such, this claim is governed by DSM-V.  

Analysis

In the March 2013 rating decision, the RO granted service connection for PTSD with major depressive disorder and assigned a 50 percent disability rating effective September 2, 2011, under Diagnostic Code 9411 (PTSD).  

Private treatment records show that in October 2011 the Veteran denied any suicidal or homicidal ideation and that a GAF score of 50 was assigned.  In February 2012, a GAF score of 52 was assigned.  In April 2012, the Veteran denied any suicidal or homicidal ideation and a GAF score of 53 was assigned.  

VA treatment records reflect that in March 2012 the Veteran denied any suicidal thoughts.  

A February 2013 VA examination report reveals that the examiner assigned a GAF score of 53 for current functioning.  The examiner noted that the Veteran has difficulty in adapting to stressful circumstances, to include work or a worklike setting.  The examiner determined that the Veteran has an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

A December 2013 VA review PTSD disability benefits questionnaire shows that a non-VA psychologist noted that the Veteran has suicidal ideation, an inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances, to include work or a worklike setting.  The psychologist determined that the Veteran has an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.   The psychologist assigned a GAF score of 50 for current functioning, which is indicative of serious symptoms or any serious impairment in social, occupational or school functioning.  

A May 2014 VA examination report reflects that the examiner noted that the Veteran has difficulty in adapting to stressful circumstances, to include work or a worklike setting.  The examiner determined that the Veteran has an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.

VA treatment records reveal that in April 2014 the Veteran reported that she has had suicidal thoughts months ago but that she did not have a suicide plan or a history of any suicide attempts.  In November 2015, she denied any suicidal thoughts.
In light of the evidence during the appeal period of occasional suicidal ideation, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to maintain and establish effective relationships, the evidence is in equipoise as to whether from September 2, 2011, the PTSD with major depressive disorder has been manifested by an occupational and social impairment with deficiencies in most areas.

As for whether the Veteran had a total occupational and social impairment since September 2, 2011, there is no evidence of any of the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The VA and private VA treatment records, the VA examination reports, and the PTSD disability benefits questionnaire do not show these symptoms.  A GAF of 50 was assigned by the Veteran's treating social worker and psychologist.

As for being in persistent danger of hurting others, the May 2014 VA examiner noted the Veteran had verbally threatened to kill her spouse and his paramour.  The examiner noted that she did not currently have homicidal ideation and that it was determined that the there was no imminent threat.  The Veteran testified that she gets road rage and sometimes wants to throw things at other people.  Hearing transcript, pages 7-8.  VA and private VA treatment records, VA examination reports, and the PTSD disability benefits questionnaire do not show homicidal ideation or a finding of being in persistent danger of hurting others.  Thus, the weight of evidence does not show that the psychiatric disorder was manifested by persistent danger of hurting others, to include the Veteran's spouse and his paramour.  

The Veteran testified that she thinks about death.  Hearing transcript, page 7.  While the December 2013 PTSD disability benefits questionnaire reflects a reporting of suicidal ideation and although the Veteran reported in April 2014 a history of suicidal ideation months ago, VA and private VA treatment records do not otherwise show suicidal ideation.  Similarly, suicidal ideation was absent at the two VA examinations.  Despite the reporting of occasional or episodic suicidal ideation, the weight of evidence does not show that the psychiatric disorder was manifested by a persistent danger of hurting herself.

As for social impairment, the December 2013 PTSD disability benefits questionnaire shows that she still attends church once or twice a year.  The November 2014 VA examination report reflects that the Veteran has lived with her spouse and her sister.  The Veteran's treating psychologist who completed the PTSD disability benefits questionnaire and the VA examiners did not indicate that she has a total social impairment, and no medical professional has assigned GAF score lower than 50.  Thus, there is no evidence of a total social impairment.

Thus, the evidence of record does not more nearly approximate the criteria for 100 percent as total social and occupational functioning is not shown.  Accordingly, the criteria for a 70 percent rating, but no higher, have been met since September 2, 2011.  38 C.F.R. §§ 4.7, 4.130 DC 9434-9411.


ORDER

New and material evidence has been received to reopen a claim of service connection for a right shoulder disorder.

New and material evidence has been received to reopen a claim of service connection for a left shoulder disorder.

New and material evidence has been received to reopen a claim of service connection for a headache disorder.

New and material evidence has been received to reopen a claim of service connection for a respiratory disorder, to include sinusitis.

The appeal of the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin rash is dismissed.

The appeal of the issue of entitlement to an effective date earlier than September 2, 2011, for the grant of service connection for PTSD with major depressive disorder is dismissed.

An initial 70 percent disability rating, but not higher, since September 2, 2011, is granted for PTSD with major depressive disorder, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by her, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C. §§ 5103, 5103A (2012).

The Veteran has not been provided a formal application for her TDIU claim.  Moreover, the Veteran has not been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to TDIU, to include notice of what part of that evidence is to be provided by her, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C. §§ 5103, 5103A (2012).

In a December 2017 statement, the Veteran's counsel notes that she works 30 to 40 hours a week but that she works in a protected environment because no other employer would accommodate her need to frequently use the bathroom.  The RO should obtain employment information from the Veteran.

A VA examination is necessary to determine whether the shoulder disorders, headache disorder, and respiratory disorders are related to active service as well as whether the headache disorder is related to the service-connected disabilities.

The issues of entitlement to increased ratings for fibromyalgia and irritable bowel syndrome are inextricably intertwined with the issue of entitlement to service connection for a headache disorder because of the secondary theory of entitlement to service connection for the headache disorder.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Similarly, the issue of entitlement to TDIU is inextricably intertwined.  Therefore, the increased-rating issues must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for her disorders on appeal, and obtain all identified records.

2.  Provide the Veteran notice of the information and evidence needed to substantiate and complete claims of secondary service connection and TDIU, to include notice of what part of that evidence is to be provided by her, and notice of what part VA will attempt to obtain.

3.  Ask the Veteran to complete a VA Form 21-8940 (veteran's application for increased compensation based on unemployability).

4.  Ask the Veteran to provide income and employment information from 2011 to the present, to include income and employment information regarding working less than full time as a driver, to show whether she was earning more than the poverty threshold for one person from 2011 to the present.  Ask the Veteran to provide any evidence that her job as a driver is in a protected environment and that another employer would not provide her the accommodation of frequent use of a bathroom.

5.  After the development in 1 and 2 is completed, the Veteran should be afforded a VA examination or examinations with an appropriate examiner or examiners to determine the current severity and nature of the right and left shoulder disorders, headache disorder, and respiratory disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner or examiners.  The examination report or reports must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  For the shoulder disorder of each extremity, an examiner should opine on whether it is at least as likely as not that (50 percent or greater probability) a shoulder disorder is related to, or had its onset during, her active service, to include carrying heavy packs and climbing in and out of vehicles.

b)  An examiner should opine on whether it is at least as likely as not that (50 percent or greater probability) any respiratory disorder, to include sinusitis, is related to, or had its onset during, her active service, to include exposure to environmental toxins in the Persian Gulf and in-service headaches.

c)  An examiner should opine on whether it is at least as likely as not that (50 percent or greater probability) any headache disorder is related to, or had its onset during, her active service, to include exposure to environmental toxins and heat in the Persian Gulf, any traumatic brain injury from being near explosions, and in-service headaches.

d)  An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder was (1) caused or (2) aggravated by the service-connected fibromyalgia.

e)  An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder was (1) caused or (2) aggravated by the service-connected irritable bowel syndrome.

f)  An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder was (1) caused or (2) aggravated by the service-connected PTSD with major depressive disorder.

g)  An examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that any current headache disorder was (1) caused or (2) aggravated by a respiratory disorder, to include sinusitis.

If an examiner finds that a current headache disorder was aggravated by her service-connected fibromyalgia, by her service-connected irritable bowel syndrome, by her service-connected PTSD with major depressive disorder, or by a respiratory disorder, to include sinusitis, then he/she should specify the baseline level of disability of the headache disorder prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability or a respiratory disorder, to include sinusitis.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

5.  The RO should undertake any additional development on the issue of TDIU.

6.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to her counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


